977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Evelyn L. BAILEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1415.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1992.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Evelyn L. Bailey appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


2
Bailey filed an application for social security disability benefits with the Secretary alleging that she suffered from arthritis, hypertension, anxiety, and impaired breathing.   Following a hearing, the administrative law judge (ALJ) determined that Bailey was not disabled because she had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Bailey then filed a complaint seeking a review of the Secretary's decision.   A magistrate judge recommended that summary judgment be granted for the Secretary.   Upon de novo review of the magistrate judge's report in light of Bailey's objections, the district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Bailey has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate judge's report filed on January 31, 1992, as adopted by the district court in an order filed on February 13, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.